Case 1:19-cv-00251-LMB-MSN Document 5 Filed 03/01/19 Page 1 of 2 PageID# 50



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

                                            )
RAYTHEON COMPANY, a Delaware corporation, )
                                            )
       Plaintiff,                           )
                                            )            Civil Action No. 1:19-cv-251
                                                                          __
v.                                          )
                                            )
                                            )
BAE SYSTEMS, INC., a Delaware corporation;  )
BAE SYSTEMS LAND & ARMAMENTS LP, a          )
Delaware limited partnership; LEONARDO DRS, )
INC., a Delaware corporation; and DRS       )
NETWORK & IMAGING SYSTEMS, LLC, a           )
Delaware limited liability company,         )

       Defendants.


       NOTICE OF HEARING ON MOTION FOR PRELIMINARY INJUNCTION

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 65 and Local

Civil Rule 7, Plaintiff Raytheon Company (“Raytheon”) will move, in the United States District

Court for the Eastern District of Virginia, 401 Courthouse Square, Alexandria, Virginia 22314,

on Friday, March 22, 2019 at 10:00 a.m., or as soon thereafter as counsel may be heard, for an

Order granting Raytheon’s motion for preliminary injunction. The grounds for Raytheon’s

motion are set forth in the motion and memorandum of points and authorities filed concurrently

herewith.


Dated: March 1, 2019                        Respectfully Submitted,

                                            RAYTHEON COMPANY

                                            By its attorney,


                                               1
Case 1:19-cv-00251-LMB-MSN Document 5 Filed 03/01/19 Page 2 of 2 PageID# 51



                                        Gregory H. Lantier
                                  __/s/___________________________________
                                  Gregory H. Lantier
                                  Virginia Bar No. 65657
                                  Attorney for Raytheon Company
                                  WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                  1875 Pennsylvania Ave., N.W.
                                  Washington, D.C. 20006
                                  Phone: (202) 663-6327
                                  Fax: (202) 663-6363
                                  Email: gregory.lantier@wilmerhale.com




                                     2
